MEMORANDUM OPINION
NIX, Judge.
Plaintiff in error, Edward Walter Moore, hereinafter referred to as the defendant, was convicted in the District Court of Oklahoma County with the crime of Kidnapping, After Former Conviction of a Felony, and sentenced to 25 years in the penitentiary. From that judgment and sentence he has appealed to this Court alleging three assignments of error.
This Court deems it unnecessary to recite all of the facts of the case herein.
The first assignment of error deals with the practice in Oklahoma County in holding a jury panel over longer than the two week term. Inasmuch as the voir dire examination of the jury is not contained in the record filed in this Court, it is impossible for this Court to make a judicial determination of this question under our ruling in Satchell v. State, Okl.Cr., 443 P.2d 125, which held that the burden is on the defendant to show wherein he was prejudiced. This Court has carefully read the record herein, and does not find any indication that the jury or any member was prejudiced in their determination of the evidence presented, or their verdict.
The two other assignments of error are without merit.
It is apparent to this Court that the evidence amply supports the verdict of the jury, that the trial court properly instructed the jury, and that the judgment and sentence imposed was well within the range of punishment provided by law.
We are of the opinion that the judgment and sentence appealed from should be, and the same is hereby affirmed.
BRETT, P. J., and BUSSEY, J., concur.